Citation Nr: 9901768	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-42 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a permanent and total disability evaluation 
for pension purposes.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The appellant served on active duty from March 1972 to 
February 1973.

This appeal arises from a rating decision of July 1996 from 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), in which the RO determined that a 
nonservice-connected disability pension was not warranted.

The Board of Veterans Appeals (Board) points out that, 
pursuant to a Board Remand dated in August 1998, the 
appellant was to be scheduled for a hearing before a member 
of the Board at the RO.  A hearing was scheduled to be held 
in January 1999.  Subsequently, in December 1998, the 
appellant- withdrew his request for a hearing.  


REMAND


VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  The United States Court 
of Veterans Appeals (Court) has held that VAs duty to assist 
the appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
medical examinations.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The Court has also held that when the medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  This includes 
the duty to conduct a thorough and contemporaneous medical 
examination under
appropriate circumstances.  (emphasis added).  Littke, supra.  
Following a comprehensive review of the record, it is the 
opinion of the Board that further development of the 
appellants claim is necessary.

In May 1996, the appellant submitted a claim for pension 
benefits.  At that time he indicated that he had become 
totally disabled in April 1996 and that he had last worked in 
May 1996.  

The record reflects that pursuant to a RO rating decision, 
dated in April 1997, the appellants disabilities were 
specified as follows:  enucleation, right eye, due to trauma 
(40 percent); anxiety disorder (10 percent); PUD [peptic 
ulcer disease] by history (10 percent); degenerative disc 
disease, cervical spine (10 percent); impingement syndrome, 
right shoulder (zero percent); and low back pain (zero 
percent).  The combined rating is 60 percent.  

A review of the record reflects that the appellant was most 
recently afforded VA examinations for pension purposes in 
December 1996.  The evidence shows that the appellant, on a 
VA Form 21-4138, received by VA in February 1997, indicated 
that he wished to amend his pension claim to include a 
bilateral knee disorder as well as a disorder of the left 
foot.  He also indicated that he had been informed by a VA 
physician that he suffered from liver disease; he requested 
that this disability be rated.  A review of the record fails 
to reveal that the appellant has been afforded the 
appropriate VA examinations in order to nature and severity 
of any disorders of the knees, left foot, or liver.  As the 
presence of these named disorders could possibly be found to 
cause or contribute to the appellant's purported permanent 
and total disability, appropriate VA examinations should be 
afforded the appellant.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 (1998) were not subsumed into 
the diagnostic codes under which an appellants disabilities 
are rated.  Therefore, the Board has to consider the 
functional loss of a musculoskeletal disability under 38 
C.F.R. § 4.40 (1998), separate from any consideration of the 
appellants disability under the diagnostic codes.  DeLuca, 8 
Vet. App. 202, 206 (1995).  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40 (1998).  The factors involved in 
evaluating and rating disabilities of the joints include: 
weakness; fatigability; incoordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45 (1998).  These factors do not specifically relate to 
muscle or nerve injuries independently of each other, but 
rather, refer to overall factors, which must be considered 
when rating the appellants joint injury.  DeLuca, 8 Vet. 
App. 202, 206-07 (1995).

The Board also notes that, as indicated above, anxiety 
disorder was rated as 10 percent disabling on the February 
1997 RO rating decision.  A VA mental health clinic progress 
note, dated in January 1997, includes a diagnosis of 
adjustment disorder and anxiety.  Regarding this rating, it 
is noted that the section of the VA's Schedule for Rating 
Disabilities (Schedule) pertaining to the evaluation of 
mental disorders has been revised, effective November 7, 
1996.  It is additionally noted that a Global Assessment of 
Functioning Scale (GAF) score was not provided as part of the 
December 1996 VA mental disorders examination afforded the 
appellant.

The Court has rendered several decisions, which impact 
significantly on claims for pension benefits.  In Roberts v. 
Derwinski, 2 Vet. App. 387 (1992), the Court held that each 
disability in a pension case must be assigned a percentage 
rating and the RO should discuss the diagnostic codes which 
it utilized in reaching its decision.  (emphasis added).  In 
Brown v. Derwinski, 2 Vet. App. 444 (1992), the Court held 
that a pension claim must be considered under both the 
"average person" standard delineated in 38 U.S.C.A. § 1502(a) 
(West 1991); 38 C.F.R. § 4.15 (1998) and the unemployability 
standards set forth in 38 C.F.R. §§ 3.321, 4.17 (1998).

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, this 
case is REMANDED for the following: 

1. The RO should furnish the appellant 
the appropriate release of information 
forms in order to obtain copies of all 
private and VA medical records pertaining 
to treatment for his disabilities, to 
include the records from the University 
Hospital regarding his hospitalization in 
April 1996. The RO should obtain all 
records that are not already in the 
claims file.  The appellant should be 
informed that he has a right to present 
any additional evidence or argument while 
the case is in remand status.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

2.  The RO should request the VA medical 
facility in Jackson, Mississippi to 
furnish copies of any additional 
treatment records covering the period 
from February 1997 to the present.

3.  A VA examination should be conducted 
by an orthopedist in order to determine 
the severity of all musculoskeletal 
disorders, to include the cervical spine, 
low back, right shoulder, knees, and left 
foot.  The examiner should be afforded an 
opportunity to review the appellants 
claims file and a copy of this Remand 
prior to the examination.  The 
examinations should include all necessary 
tests and studies, to include X-rays.  It 
is requested that the examination include 
range of motion testing.  The examiner is 
requested to state the normal range of 
motion of involved. 

Additionally, the orthopedist should be 
requested to determine whether the 
appellant's orthopedic disabilities, 
exhibit weakened movement, excess 
fatigability, or incoordination and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time. It is further 
requested that the examiner comment on 
the impact the disabilities diagnosed 
have on the appellants ability to 
maintain gainful employment.

4.  The RO should also afford the 
appellant a VA examination by a 
psychiatrist.  All appropriate special 
studies or tests are to be accomplished 
in order to ascertain the nature and 
severity of the appellants psychiatric 
difficulties.  Consideration should be 
extended to the matter of whether any 
unusual mental defects may add to the 
appellants industrial impairment.  The 
examiner should assign a numerical code 
under the GAF Scale and include a 
definition of the numerical code 
assigned.  The examiner should also 
render an opinion as to what effect any 
psychiatric disorder has on the 
appellants ability to work.  The claims 
folder, to specifically include a copy of 
the applicable mental disorders section 
of the Schedule in effect as of November 
7, 1996; changes to the mental disorders 
section of the rating Schedule, in effect 
following the November 7, 1996 revision; 
and a copy of this Remand; should be made 
available to the examiner for review 
before the examination.

5.  A VA examination should be conducted 
by a specialist in liver disorders in 
order to determine the nature and 
severity of any liver disability.  The 
examiner should be afforded an 
opportunity to review the appellants 
claims file and a copy of this Remand 
prior to the examination.  All tests 
deemed necessary should be performed.  If 
liver disease is diagnosed, it is 
requested that the examiner render an 
opinion as to the impact the liver 
disease has on the veterans 
employability.  

6.  A VA examination by a 
gastroenterology specialist to determine 
the nature and severity of all 
gastrointestinal disorders, to include 
esophagitis and gastric erosions.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
prior to the examination.  All tests 
deemed necessary should be performed.  It 
is requested that the examiner render an 
opinion as to the impact any 
gastrointestinal disease diagnosed has on 
the appellants employability. 

7. A VA general examination for pension 
purposes should be conducted to evaluate 
the remaining systems. The examiner 
should be afforded an opportunity to 
review the appellants claims file and a 
copy of this Remand prior to the 
examination.  All tests deemed necessary 
should be performed.  

8.  The appellant should be informed of 
the consequences of his failing to appear 
for the above-discussed examinations.  
See 38 C.F.R. § 3.655 (1998). 

9.  After the actions requested above has 
been completed to the extent possible, 
the RO should again consider the claim 
for pension benefits, to include the 
old and revised rating criteria 
for mental disorders, and, if 
appropriate, 38 C.F.R. §§ 4.40 and 4.45 
(1998) per Deluca, supra.  The RO should 
assign disability evaluations for all 
disabilities, which are diagnosed.  The 
RO should again consider the appellant's 
claim under the average person and 
unemployability standards under 38 
U.S.C.A. § 1502(a)(1) (West 1991); 38 
C.F.R. §§ 3.321(b)(2), 4.15, 4.16, 4.17 
(1998).

After completion of the requested development, the case 
should be reviewed by the originating agency.  If the 
decision remains adverse to the appellant, he and his 
representative should be furnished a Supplemental Statement 
of the Case, which includes the pertinent rating criteria.  
The appellant should be provided the specified time within 
which to respond thereto.  

Thereafter, the case should be returned to the Board for 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
